Citation Nr: 1811412	
Decision Date: 02/23/18    Archive Date: 03/06/18	

DOCKET NO.  13-03 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to December 12, 2011, in excess of 70 percent from December 12, 2011, to October 19, 2012, and in excess of 30 percent as of October 19, 2012, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to March 1997, October 2001 to September 2002, July 2003 to October 2003, March 2005 to June 2006, and November 2006 to May 2011. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.  In October 2013, the Board remanded the case for additional development and it now returns for further appellate review.  

The Board observes that, following the issuance of the October 2017 supplemental statement of the case, additional evidence consisting of VA treatment records was associated with the file in January 2018.  However, as such are duplicative of those previously considered, they are irrelevant to the instant appeal and there is no prejudice to the Veteran in the Board proceeding with a decision at this time.  38 C.F.R. § 20.1304(c) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  For the appeal period prior to December 12, 2011, the Veteran's PTSD was manifested by symptoms resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  From December 12, 2011, to October 19, 2012, the Veteran's PTSD was manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas, without more severe manifestations that more nearly approximate total occupational and social impairment.

3.  As of October 19, 2012, the Veteran's PTSD is manifested by symptoms resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

4.  For the entire appeal period, the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent prior to December 12, 2011, in excess of 70 percent from December 12, 2011, to October 19, 2012, and in excess of 30 percent as of October 19, 2012, for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

While the Veteran's representative argued that the Veteran had flare-ups of his PTSD that were not adequately assessed at the VA examinations and his disabilities were not properly assessed in the development of his TDIU claim, which will be discussed in detail herein, neither he nor his representative have alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Initial Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 
38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that higher initial ratings for his PTSD is warranted due to the severity of his symptoms, to include anger/irritability, nightmares, isolated flashbacks, anxiety, and impaired sleep.  The appeal stems from the June 1, 2011, effective date for service connection for PTSD.

In this regard, such disability has been assigned staged ratings during the appeal period.  Specifically, from June 1, 2011, to December 12, 2011, a 30 percent rating was assigned; from December 12, 2011, to October 19, 2012, a 70 percent was assigned; and as of October 19, 2012, a 30 percent rating was assigned.  The Veteran's PTSD is rated under the criteria of DC 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  

Under DC 9411, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has held that the evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, 713 F.3d at 117-118; 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

In Bankhead v. Shulkin, 29 Vet. App. 10 (2017), the United States Court of Appeals for Veterans Claims (Court) held that the language of the general rating formula "indicates that the presence of suicidal ideation alone...may cause occupational and social impairment with deficiencies in most areas."  However, as recognized by the Court, VA must engage in a holistic analysis in assessing the severity, frequency, and duration of the signs and symptoms of a veteran's service-connected psychiatric disability, and their resulting social and occupational impairment.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 

In assessing the evidence of record, a GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Parenthetically, the Board notes that the revised DSM-5, which, among other things, eliminates GAF scores, applies to appeals certified to the Board after August 4, 2014, which is not the case here.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014).

As an initial matter, the Board notes that, in addition to PTSD, the Veteran has diagnoses of alcohol dependence, alcohol induced mood disorder, major depressive disorder, anxiety disorder, and bipolar disorder.  In this regard, if it is medically determined that the impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In December 2011, a VA examiner noted diagnoses of alcohol dependence and alcohol induced mood disorder in addition to PTSD, but found that there was significant symptom overlap.  At the October 2012 VA examination, the examiner noted that the Veteran's primary disability was PTSD, but he used alcohol in an effort to self-medicate his PTSD symptoms.  Consequently, he considered both disorders collectively, and determined that such result in the moderate range of impairment.  Similarly, the May 2015 VA examiner found that the symptoms attributed to the Veteran's PTSD and alcohol use disorder could not be separated due to symptom overlap.  The November 2016 VA examiner found that the Veteran did not have a diagnosis of a psychiatric disorder other than PTSD.  Specifically, she found that the Veteran no longer met the criteria for alcohol use disorder as he has been in sustained remission since his last examination.  Furthermore, the examiner found that a diagnosis of bipolar disorder was not appropriate, and the Veteran's anxiety and depression are considered components of his PTSD.  Consequently, for the purposes of this decision, the Board will attribute all psychiatric symptomology to the Veteran's service-connected PTSD.

Appeal Period Prior to December 12, 2011

The Board finds that an initial rating in excess of 30 percent for PTSD is not warranted for the appeal period prior to December 12, 2011, as the evidence fails to show that such disability is manifested by more severe symptomatology that results in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Specifically, the evidence does not establish the presence of symptoms of the type and severity necessary to warrant the next higher rating of 50 percent.  In this regard, the Board finds that the Veteran's PTSD symptoms did not result in occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.   

Regarding the Veteran's social relationships, he maintained a relationship with his girlfriend (albeit, with some distress related to the lack of discipline with her children in his presence) and a close familial relationship with his mother and stepdaughter from his previous marriage, with whom he visits and talks to a lot.  See September 2010 VA treatment record and November 2010 VA examination reports.  While the Veteran reported that he had one failed marriage prior to his current relationship, he attributed such to her infidelity.  See July 2010 VA treatment record.  During the appeal period, he reported that he enjoyed hanging out in bars, playing the guitar, fishing, camping, and watching professional football.  See July 2010 VA treatment record, November 2010 and December 2011 VA examination reports. 

Turning to occupational impairment, the evidence of record indicates the Veteran had been unemployed since his honorable discharged from the military in May 2011, and there is no indication that he was ever disciplined or terminated from employment due to his PTSD symptoms.  Treatment records indicate that he was experiencing anxiety, mood irritability, panic attacks, hypervigilance, and insomnia.  In this regard, it is not unreasonable to assume that these symptoms would cause occasional decrease in work efficiency in an employment setting.  While the Veteran reported difficulty in dealing with civilians and that he was fired from the Army (see December 2011 VA examination report), he also stated that he was forced to retire, overweight, and failed at his duties.  See November 2016 VA examination report.  He also stated that that his alcohol problem affected everything, but no one made him seek treatment.  See November 2010 and November 2016 VA examination reports.  The November 2010 VA examiner noted that the Veteran was functioning at work in a full-time capacity and enjoyed what he was doing, but had fear about job security.  The examiner explicitly indicated that the Veteran's PTSD symptoms were controlled by continuous medication, and resulted in only mild to moderate impairment.

Furthermore, the symptoms the Veteran described during this portion of the appeal period, to include as noted by the November 2010 VA examiner (sleep impairment, panic attacks, anger, and hypervigilance) and their resulting impact on his social and occupational functioning are contemplated by the currently assigned 30 percent rating.  In this regard, while he reported suicidal ideation, which is a symptom of a higher rating, the Board finds that the severity, frequency, and duration of such symptom does not result in occupational and social impairment with reduced reliability and productivity.  In fact, the Veteran denied having any suicidal ideations shortly before the November 2010 examination.  See September and October 2010 VA treatment records.  Moreover, the November 2010 VA examiner found that the Veteran's PTSD was mild to moderate in severity; his symptomatology was controlled by continuous medication, which is commensurate with a lesser 10 percent rating; and a GAF score of 75 was assigned.

Thus, the Board finds that the Veteran's PTSD symptoms have not resulted in occupational and social impairment with reduced reliability and productivity at any point during the appeal.  Ratings in excess of 50 percent are similarly not warranted as the evidence discussed above does not indicate that the Veteran's PTSD symptoms caused deficiencies in most areas or total social and occupational impairment.  

From December 12, 2011, to October 19, 2012

During the period from December 12, 2011, to October 18, 2012, an initial rating of 70 percent for the Veteran's PTSD has been assigned.  However, the Board finds that a rating in excess of 70 percent for such disability during this period is not warranted as the evidence fails to show that his PTSD is manifested by more severe symptomatology that results in total occupational and social impairment.

Specifically, the evidence fails to establish the presence of symptoms of the type and severity necessary to warrant a 100 percent rating.  In this regard, there is no indication that the Veteran's PTSD symptoms resulted in total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Rather, the record reflects that the Veteran was honorably discharged from active duty service during this period and had some difficulty in social and occupational functioning.  See December 2011 VA examination report.  The Veteran described not being able to concentrate, which he considered problematic in employment.  During the examination, the Veteran had impairment due to intrusive thoughts, psychological distress upon exposure to triggers, exaggerated startle response and hypervigilance.  He reported depression, anxious mood, sleep impairment, anhedonia, social withdrawal, difficulty concentrating, and detachment.  He maintained a relationship with his girlfriend, but stated that it was difficult for her to understand him.

The Board finds the symptoms the Veteran described from December 12, 2011, to October 18, 2012 (depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and suicidal ideation) and their resulting impact on his social and occupational functioning are contemplated by the currently assigned 70 percent rating.  Moreover, the December 2011 VA examiner found that the Veteran's symptomatology was reflective of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation; such is commensurate with a lesser 30 percent rating.  Additionally, throughout the appeal period the Veteran was assigned GAF scores ranging from 55 - 61, which is reflective of moderate symptomatology, and is consistent with the currently assigned rating.  Thus, the Board finds that the Veteran's PTSD symptoms have not resulted in total occupational and social impairment at any point during this appeal period. 

Since October 19, 2012

The Board finds that an initial rating in excess of 30 percent for PTSD for the period beginning October 19, 2012, is not warranted as the evidence fails to show that such disability is manifested by more severe symptomatology that results in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Specifically, the evidence does not establish the presence of symptoms of the type and severity necessary to warrant the next higher rating of 50 percent.  In this regard, the Board finds that the Veteran's PTSD symptoms did not result in occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.   

Regarding the Veteran's social relationships during this period, VA examination reports and treatment records indicate the Veteran considered himself homeless, but he lived with a few friends several times a week and eventually moved in with a longtime girlfriend (now wife) and her daughter.  See October 2012, May 2015, and November 2016 VA examination reports, and September 2013 hearing transcript.   Moreover, VA treatment records indicate that the Veteran lived in stable housing and was not worried about housing in the future.  See August 2013 and March 2015 VA treatment records.  He continued to have a close relationship with his mother and step daughter, whom he considered a close friend.  See October 2012 VA examination report and September 2013 hearing transcript.  He worked out at the cross fit gym and volunteered to teach classes at the gym.  See March 2015 VA treatment records and May 2017 virtual VA record.  Additionally, the Veteran has a bachelor's degree (see October 2015 VA treatment record) and enrolled in college for another degree (see March 2016 VA treatment record).  
 
Turning to occupational impairment, the evidence of record indicates the Veteran reported that he had not worked since leaving the military because of his PTSD symptoms.  See VA October 2012 and May 2015 VA examination reports.  
Treatment records indicate that he was experiencing hypervigilance, depressed mood, anger, panic attacks, anxiety, suspiciousness, depression, mild memory loss, and impaired sleep.  In this regard, it is not unreasonable to assume that these symptoms would cause reduced reliability and productivity in an employment setting.  Nevertheless, the record indicates the Veteran had not sought employment and his mild PTSD would not preclude him from seeking or maintaining employment.  See May 2015 and November 2016 VA examination reports.  Although the Veteran stated that he was denied a job, it was due to his history of a DUI and issues with credit rather than his PTSD.  See November 2015 VA treatment record.  The Veteran reported that he volunteered to teach classes at the cross fit gym that he co-owned.  See March 2015 VA treatment records and May 2017 virtual VA record.  He also reported that he completes important tasks in the morning to ensure optimal focus.  See December 2015 VA treatment record.  

Given that the Veteran's PTSD only results in occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to his psychiatric symptomatology, the Board finds that an initial rating in excess of 30 percent is not warranted for the appeal period since October 19, 2012.  In this regard, the Veteran maintained a relationship with his wife and family.  Furthermore, he enjoyed a social life, albeit limited, given that he worked out and volunteered at the gym to teach classes.  While the Veteran did not work, he reported co-owning and volunteering at gym, attending college, and completing important tasks.  Thus, it appears he was capable of work-like activities and was able to spend time with the general public despite his symptoms.

Furthermore, the symptoms the Veteran described during this portion of the appeal, to include those noted by the 2012 and 2015 VA examiners (depressed mood and anxiety) and the 2016 VA examiner (depressed mood, anxiety, suspiciousness, and chronic sleep impairment) and their resulting impact on his social and occupational functioning are contemplated by the currently assigned 30 percent rating.  In this regard, while panic attacks more than once a week is symptom of a 50 percent rating, the Board finds that the severity, frequency, and duration of such symptoms do not result in occupational and social impairment with reduced reliability and productivity.  Moreover, the October 2012 VA examiner found that the Veteran's symptomatology was reflective of mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, which is commensurate with a lesser 10 percent rating.  The May 2015 and November 2016 VA examiners found that the Veteran's symptomatology was reflective of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is commensurate with a 30 percent rating.  Additionally, throughout the relevant appeal period, the Veteran was assigned GAF scores ranging from 55 - 65, which is reflective of mild to moderate symptomatology, and is consistent with the currently assigned rating.

As noted previously, the Veteran's representative argues that the Veteran has flare ups that are productive of more severe symptoms of PTSD not adequately assessed by VA examinations.  The Board is aware that the Veteran occasionally endorsed suicidal ideation during the appeal period and the Court recently held that suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas.  See Bankhead, supra. (the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).  However, VA must engage in a holistic analysis in assessing the severity, frequency, and duration of the signs and symptoms of the Veteran's service-connected psychiatric disability.

Here, the Veteran occasional endorsed suicidal and homicidal ideation, but also routinely denied intent.  For instance, in November 2012, the Veteran reported daily thoughts of suicide, but they rarely rose to the level of actual planning.  However, he denied homicidal or suicidal ideation shortly thereafter.  See December 2012, January 2013, and February 2013 VA treatment records.  In March 2013, he acknowledged suicidal thoughts since his last face-to-face meeting, but not at the moment and he no longer owned any firearms.  See March 2013 VA treatment records.  Moreover, in April 2013, the Veteran presented with a depressed and sad affect.  He denied current homicidal intent, but expressed continuing despair over the VA's Compensation and Pension process.  He acknowledged recent episodic thoughts of committing suicide, but his relationship with his daughter, his hopes that he will succeed in his appeal for percentage increase for PTSD, and the hope he has invested in treatment deterred him from acting.  He did not, at the moment, entertain thoughts of suicide, but reported an episode of serious contemplation the past week.  Thereafter, in May 2013, he denied being suicidal or homicidal.  Ultimately, while the Veteran did exhibit some of the hallmarks of a 70 percent rating during this period, including suicidal ideation, they did not result in deficiencies in most areas as indicated by his ability to maintain close relationships, execute proper judgment, and maintain an appropriate mood and affect.

An initial rating of 100 percent is similarly not warranted.  The Veteran testified that a rating of 100 percent would help him to function.  See September 2013 hearing transcript.  In this regard, the evidence discussed above does not indicate that the Veteran's PTSD symptoms resulted in total social and occupational impairment.  Here, the Board notes that the Veteran testified that he had hallucinations (see September 2013 hearing transcript), but examination reports of record and the available treatment records do not show symptoms that were of a frequency, severity, or duration sufficient to result in total occupational and social impairment.  In fact, the Veteran reported that he did not have current hallucinations or delusions, but described a history of periodic auditory hallucinations in which he would hear a voice calling his name.  See April 2015 VA treatment record.  

Moreover, due to the Veteran's claims to his examiners that he should be rated as 100 percent disabled and was unable to work, the November 2016 VA examiner administered the Minnesota Multiphasic Personality Inventory (MMPI-2) in order to better assess Veteran's actual mental health symptoms.  In this regard, the results of this test were considered invalid by scoring criteria, due to an overly high infrequent responses (F-r) and response bias (RBS) as well as an overly low adjustment validity (K-r).  The examiner explained that the scales were designed to capture over or under-reporting of symptoms (and possible malingering).  The examiner further stated that elevations on the scales suggest exaggeration of symptoms, to a degree not typical of those with mental illness or cognitive/memory problems.  He stated that someone with such severe mental health symptoms would typically present in an acute state of psychotic disorganization (in need of psychiatric hospitalization), which was not the case for the non-psychotic Veteran.  Moreover, the Veteran's test results would suggest significant thought disorder and paranoia; however, his previous examinations have noted only mild to moderate symptoms of PTSD and, during the current examination, he was rational and coherent in his verbal interaction.  The examiner concluded that the test results were invalid and further interpretation of scales was not possible to support or validate Veteran's reported symptoms.

Thus, the Board finds that the Veteran's PTSD symptoms have not resulted in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total social and occupational impairment during the appeal period beginning October 19, 2012. 

Other Considerations

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout each period.  Therefore, assigning further staged ratings for his PTSD is not warranted.

Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
III.  TDIU Claim

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities, to include his PTSD.  As such, the appeal period stems from his June 2011 date of service connection for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Total disability ratings for compensation may be assigned, where the scheduler rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Rating boards should submit to the Director of Compensation Service for extra-scheduler consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19. There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances." Rice, supra. Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Since June 1, 2011, the Veteran has been service-connected for sleep apnea, PTSD, tension headaches, right and left torn rotator cuffs, tinnitus, gastroesophageal reflux disease (GERD), and left and right shoulder scars.  He has also been service-connected for bilateral hip myofascial pain syndrome since August 22, 2013.  As his combined disability rating since June 1, 2011, is 90 percent, the Veteran meets the schedular threshold criteria for consideration of a TDIU for the entirety of the appeal period.  38 C.F.R. § 4.16(a).  However, upon review of the evidence, the Board finds that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.  

Turning to his educational and work experience, the evidence of record indicates that the Veteran has a college education with a degree in criminal justice and worked as a military police officer for over 4 years, civilian prison guard for 2 years, and an infantry officer in the United States Army for over 8 years.  According to his DD214, he separated from active duty in May 2011.  While the Veteran reported difficulty in dealing with civilians and that he was fired from the Army (see December 2011 VA examination report), he also stated that he was forced to retire, overweight, and failed at his duties.  See November 2016 VA examination report.  Since the Veteran separated from active service, he reported that he worked and/or volunteered at the cross fit gym that he co-owned with his wife.  See March 2015 VA treatment records and May 2017 virtual VA record.  He also stated that he was attending college in pursuit of further education.  See March 2016 VA treatment record.

Pertinent to the functional limitations associated with his service-connected disabilities, a November 2010 VA examiner noted that, at such time, the Veteran was working full-time in the Army National Guard as a mobilization officer, and had to take six weeks off for left shoulder surgery.  It was further observed that his bilateral shoulder disability resulted in problems lifting and carrying, and the Veteran had been assigned different duties to accommodate such limitations.  The examiner indicated that the Veteran's headaches resulted in the assignment of different duties and increased absenteeism.  However, it was further noted that the Veteran's sleep apnea, GERD, and bilateral shoulder scars had no effect on his usual occupation, and a November 2010 audiologist further opined that the Veteran's tinnitus had no significant effects on his occupation.  Finally, as noted previously, the November 2010 VA examiner found that the Veteran's PTSD was mild to moderate in severity, and noted no occupational impairment associated with such disability.  

A December 2011 VA examiner noted that the Veteran's bilateral hip disabilities, which were not service-connected at such time, limited his ability to remain sitting, climbing, ambulating, lifting, carrying, and bending.  With regard to his sleep apnea, it was noted that such resulted in excessive drowsiness and lethargy affecting work stamina.  The examiner opined that such disability would have a moderate impact on the Veteran's ability to perform sedentary and physical employment due to fatigue.  It was further observed that the Veteran's tension headaches interfered with his ability to focus on work.  Additionally, the Veteran's bilateral shoulder disabilities resulted in marked difficulty lifting weights, grappling objects, and working above his head.  In this regard, the examiner stated that such disabilities would have a mild impact on his ability to perform sedentary work and a severe impact on his ability to perform physical employment due to pain, limited ability to grasp and lift, and limited ability to work above head level.  It was observed that the Veteran's GERD and bilateral shoulders scars had no impact on his ability to perform sedentary or physical employment.  It was further noted that the Veteran's tinnitus was annoying, but tolerable, and should not create any functional limitations in an occupational environment.  Finally, as noted previously, the December 2011 VA examiner found that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

Also as noted previously, the October 2012 examiner found that the Veteran's PTSD resulted in no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

Moreover, November 2016 VA examiners determined that the Veteran's GERD, bilateral shoulder scars, and tinnitus would have no impact on his ability to perform sedentary or physical employment.  The Veteran's tension headaches were noted to have a mild to moderate impact upon both sedentary and physical employment during active headache episodes due to possible difficulty with concentration.  The examiner also found that the Veteran's sleep apnea would have no to minimal impact upon his ability to perform sedentary or physical employment due to daytime sleepiness.  The examiner further found that the Veteran's bilateral shoulder disabilities would have no impact upon  his ability to perform sedentary employment; however, such would have a  moderate to severe impact upon his ability to perform most physical employment  if required to lift with his arms above his head.  Similarly, it was noted that the Veteran's bilateral hip disabilities would have no impact upon his ability to perform sedentary employment and a mild impact upon his ability to perform physical employment, if it required prolonged walking.

Finally, as noted previously, the November 2016 VA examiner determined that the Veteran's PTSD resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  With specific regard to the impact that the Veteran's PTSD had on his employability, the examiner noted that the Veteran had a negative view / expectation of the world and it is his beliefs, not his mental health symptoms, that would interfere with him obtaining or maintaining       employment. He has not sought employment in recent years, and he does not       seem interested or motivated to do so.  The Veteran's irritability, opinionated nature and dislike of crowds would be moderately interfering in a work setting that required taking orders or working closely with others.  He would do well in a position of assigned leadership as he thrived on leading others during the military.  The examiner concluded that the Veteran's mild to moderate PTSD symptoms and moderate personality difficulties would not likely preclude him finding or maintaining gainful employment and, as a college-educated male, he has the ability to succeed in the right work setting.

In September 2017, a VA examiner considered the totality of the Veteran's service-connected disabilities, to specifically include the limitations noted by the November 2016 VA examiners, and opined that the Veteran's disabilities jointly do not affect his ability to secure or following a substantially gainful occupation.  In this regard, he noted that the Veteran's bilateral shoulder disability was most likely to affect his ability to perform some physical types of employment, but would not restrict him from sedentary types of gainful occupations.

Based on the foregoing, the Board finds that, while the Veteran's service-connected disabilities impact his ability to secure and follow employment in a physical capacity due to the limitations associated with his bilateral shoulder and hip disabilities, he is able to work in a sedentary capacity.  In this regard, while his disabilities of sleep apnea, tension headaches, and PTSD would have a mild to moderate impact on his ability to function at any type of job, such do not render him unable to secure and follow a substantially gainful occupation.  

In this regard, despite the limitations associated with the Veteran's service-connected disabilities, the VA examiners who evaluated each disability on more than one occasion throughout the appeal period did not find that such, either singularly or jointly, would render the Veteran unemployable.  Furthermore, the record reflects that the Veteran often works out and volunteers to teach at the gym, which he co-owns.  In this regard, such activities demonstrate that he possesses the basic skills to run a business and teach classes despite the limitations associated with his service-connected disabilities.  Additionally, as noted in the November 2015 VA treatment record, the Veteran sought employment in the security field, but was denied due to his credit and DUI history, rather than his service-connected disabilities.  The evidence, as described and discussed above, clearly shows that the Veteran is able to maintain some level of physical activity and has training and expertise that could be valuable in the workforce, to include in a sedentary capacity.  

In reaching the foregoing conclusion, the Board acknowledges the Social Security Administration (SSA) found the Veteran to be totally and permanently disabled (under Social Security Laws and Regulations) due to a primary disability of anxiety disorders and a secondary disability of affective (mood) disorders as of April 2013. In this regard, the Board is not bound by SSA's findings. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  In this regard, while SSA found that the Veteran's psychiatric disability rendered him unemployable, the Board finds that such determination is in direct conflict with the determinations made throughout the appeal period by the November 2010, December 2011, October 2012, and November 2016 VA examiners.  Based on the examiners' thorough reviews of the file, interviews with the Veteran, and mental status examinations, the Board accords greater probative weight to their opinions than the determination rendered by SSA under a different set of regulations. 

The Board also notes that the Veteran's representative argued that his disabilities were not properly assessed in the development of his TDIU claim; however, such argument is without merit as the VA examinations clearly reflect that each disability was evaluated as to relevant symptomatology and functional limitations.  Furthermore, as noted previously, the examiners detailed the impact such disabilities, both singularly and jointly, have on the Veteran's employability.  

In sum, while the evidence of record documents the limitations that affect the Veteran's ability to perform physical labor, there is no such evidence to support a finding that the Veteran's service-connected disabilities, alone or in combination, are of sufficient severity to produce unemployability in a sedentary capacity.  Therefore, based on the evidence of record, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial rating in excess of 30 percent prior to December 12, 2011, in excess of 70 percent from December 12, 2011, to October 19, 2012, and in excess of 30 percent as of October 19, 2012, for PTSD is denied.

A TDIU is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


